Citation Nr: 0916782	
Decision Date: 05/05/09    Archive Date: 05/12/09

DOCKET NO.  04-00 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a service connection claim for a cervical spine 
disability; and if so, entitlement to service connection.

2. Entitlement to service connection for a neurological 
disability of the left hand, claimed as secondary to Agent 
Orange exposure.


REPRESENTATION

Veterans of Foreign Wars of the United States 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. R. Weaver, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to 
November 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas, that declined to reopen the Veteran's 
service connection claim for residuals of a cervical spine 
injury and denied service connection for a neurological 
disability of the left hand.  

In March 2004, the Veteran appeared at the RO and testified 
before the undersigned Veterans Law Judge.  A copy of the 
hearing transcript is associated with the claims folder and 
has been reviewed.

This case was previously before the Board in February 2005 
and was remanded for further development.  Then, in November 
2005, the Board determined that new and material evidence had 
not been received to reopen a service connection claim for 
residuals of a cervical spine injury and denied service 
connection for a neurological disability of the left hand.  
The Veteran thereafter appealed the matter to the United 
States Court of Appeals for Veterans Claims (Court).  In 
January 2008, the Court issued a judgment that vacated the 
November 2005 Board decision with respect to both claims and 
remanded the case for action in compliance with its 
Memorandum Decision.  

The Board remanded the case for development in accord with 
the Memorandum Decision in January 2008.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

A remand by the Court or the Board confers on the claimant 
the right to compliance with the remand orders as a matter of 
law.  Where the remand orders of the Board are not satisfied, 
the Board errs as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  

In July 2008, the Board remanded the appellant's claim in 
order for the Veteran to receive a satisfactory notice letter 
regarding his application to reopen a claim of service 
connection for cervical spine disability and to provide a VA 
examination to determine the nature and etiology of the 
Veteran's left hand disability.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, in the context of a claim to reopen a previously denied 
claim for service connection, the notice requirements of 38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159 require VA to look at 
the bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  The Court further held that the 
failure to provide notice of what constitutes material 
evidence in this context would generally be the type of error 
that has the natural effect of producing prejudice because it 
would constitute a failure to provide a claimant notice of a 
key element of what it takes to substantiate a claim to 
reopen.

The August 2008 VCAA letter associated with the claims folder 
did not discuss the basis for the denial in the January 1985 
decision.  Despite explicit instructions in the Board remand, 
it notified the Veteran of the new and material standard in 
effect subsequent to August 29, 2001.  Thus, the August 2008 
letter does not comply with the Kent ruling.  

The Board specifically asked the VA examiner to review the 
claims folder.  While the record shows that the Veteran 
underwent a VA neurological examination in September 2008, 
the examination report does not indicate that the VA examiner 
reviewed the claims file.  The narrative history section of 
the report consists entirely of information provided by the 
Veteran.  Thus, the Board finds that a remand is necessary so 
that the VA examiner can to fully comply with the January 
2008 remand. 

Accordingly, the case is REMANDED for the following action:

1.   The RO should notify the veteran of 
the following: a) the new and material 
standard in effect prior to August 29, 
2001, which applies to his claim; b) his 
claim of entitlement to service 
connection for residuals of a cervical 
spine injury was last denied in 
January1985 on the basis that there is no 
evidence of a nexus between the veteran's 
cervical spine disability and service; c) 
"new" evidence to support his reopening 
means evidence not previously submitted 
to agency decision makers; and d) 
"material" evidence means evidence which 
bears directly and substantially upon the 
specific issue at hand, and which by 
itself or in connection with evidence 
previously assembled, is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

The letter should also notify the veteran 
of the evidence and information necessary 
to reopen the claim, what specific 
evidence would be required to 
substantiate the element or elements 
needed to grant the veteran's service 
connection claim (i.e., competent 
evidence that current cervical spine 
disability is related to service), and 
evidence and information that is 
necessary to establish entitlement to his 
underlying service connection claim.

2.  The veteran should be afforded a VA 
examination in order to determine the 
nature and etiology of his neurological 
disability of the left hand.  Prior to 
the examination, the examiner is 
requested to review the claims folder and 
to indicate in the examination report 
that he has done so.

The examiner should provide an opinion as 
to whether there is a 50 percent 
probability or greater that the veteran's 
neurological disability of the left hand 
is directly related to exposure to 
herbicides during service.  A complete 
rationale for any proffered opinion 
should be provided.

3.  Then, readjudicate the claim.  If 
the decision remains adverse to the 
Veteran, issue a supplemental statement 
of the case and allow the appropriate 
time for response.  Then, return the 
case to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


(CONTINUED ON NEXT PAGE)






action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).








 Department of Veterans Affairs


